PARKER, Judge.
Defendant brings forward on this appeal only one assignment of error, that the trial court erred in its charge in failing to recapitulate the testimony of one of his witnesses. This testimony, taken by deposition, was to the effect that in the opinion of the witness defendant was not drinking at the time she saw him shortly before the accident, that he was not then under the influence of any intoxicating beverage, that she saw defendant and the Whittington boy fight, and that defendant acted in a strange manner after he was struck on the head in the fight.
“In instructing the jury the court is not required to recapitulate all of the evidence. The requirement of G.S. 1-180 that the judge state the evidence is met by presentation of the *198principal features of the evidence relied on respectively by the prosecution and defense. A party desiring further elaboration on a subordinate feature of the case must aptly tender request for further instructions.” State v. Guffey, 265 N.C. 331, 144 S.E. 2d 14. Examination of the court’s charge to the jury in the present case reveals that the trial judge stated defendant’s evidence to the extent necessary to explain the application of the law thereto, particularly with regard to the defense that he was not intoxicated and that his conduct in driving his car and his loss of memory concerning the collision had been caused by being struck on the head in the fight. Defendant did not request any'additional instructions. Considering the charge as a whole, we find no prejudicial error.
No error.
Chief Judge Mallard and Judge Vaughn concur.